         Case 1:18-cv-00637-RP Document 163 Filed 06/21/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION


 DEFENSE DISTRIBUTED and                      §             Case No. 1:18-cv-637-RP
 SECOND AMENDMENT FOUNDATION, §
 INC.,                                        §
                                              §
                        Plaintiffs,           §
                                              §
                        v.                    §
                                              §               Notice of mandamus
 UNITED STATES DEPARTMENT                     §
 OF STATE, MICHAEL R. POMPEO, in              §
 his official capacity as Secretary of State; §
 DIRECTORATE OF DEFENSE TRADE                 §
 CONTROLS; MIKE MILLER, in his                §
 official capacity as Acting Deputy Assistant §
 Secretary of Defense Trade Controls;         §
 SARAH HEIDEMA, in her official capacity §
 as Director of Policy, Office of Defense     §
 Trade Controls Policy,                       §
                                              §
 and                                          §
                                              §
 GURBIR GREWAL, Attorney General of           §
 the State of New Jersey                      §
                                              §
                         Defendants.          §



       Defense Distributed and the Second Amendment Foundation, Inc. have appealed to the

United States Court of Appeals for the Fifth Circuit from the Order regarding severance and

transfer entered as Document 145 on April 19, 2021, and in conjunction with that appeal have

alternatively petitioned the Fifth Circuit for a writ of mandamus against that same decision. A

copy of the filing seeking mandamus relief is attached to this notice as an exhibit. See Fed. R.

App. P. 21(a)(1) (“The party must also provide a copy to the trial-court judge.”).
         Case 1:18-cv-00637-RP Document 163 Filed 06/21/21 Page 2 of 3




June 21, 2021                             Respectfully submitted,

                                          BECK REDDEN LLP
                                          By /s/ Chad Flores
                                          Chad Flores
                                          cflores@beckredden.com
                                          Texas Bar No. 24059759
                                          Daniel Nightingale
                                          dhammond@beckredden.com
                                          Texas Bar No. 24098886
                                          Hannah Roblyer
                                          hroblyer@beckredden.com
                                          Texas Bar No. 24106356
                                          1221 McKinney Street, Suite 4500
                                          Houston, TX 77010
                                          (713) 951-3700 | (713) 952-3720 (fax)

                                          CLARK HILL PLC
                                          Matthew A Goldstein
                                          mgoldstein@clarkhill.com
                                          D.C. Bar No. 975000
                                          1001 Pennsylvania Avenue Northwest
                                          Suite 1300 South
                                          Washington, DC 20004
                                          (202) 550-0040 | 202-552-2371 (fax)

                                          Josh Blackman
                                          joshblackman@gmail.com
                                          Texas Bar No. 24118169
                                          1303 San Jacinto Street
                                          Houston, TX 77002
                                          (202) 294-9003 | (713) 646-1766 (fax)

                                          Attorneys for Plaintiffs Defense Distributed
                                          and Second Amendment Foundation, Inc.




                                    2
          Case 1:18-cv-00637-RP Document 163 Filed 06/21/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I certify that a copy of this filing was served on all parties and/or their counsel of record
through a manner authorized by Federal Rule of Civil Procedure 5(b) on June 21, 2020.


                                                      /s/ Chad Flores
                                                      Chad Flores




                                              3
